on rehearing;
PER CURIAM.
MOORE, J.
The respective parties to this cause having amic*16able adjusted their differences and having^ agreed that our former decree be Set aside and avoided and that the Judgment appealed from be affirmed, as will appear by written stipulations to this effect filed herein:
November 13, 1905.
It is therefore ordered, adjudged and decreed that our former decree be and the same is hereby set aside and avoided and that the judgment appealed from be and is hereby affirmed.